Case 0:18-cv-61047-UU Document 61 Entered on FLSD Docket 04/10/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                     CASE NO.: 18-CV-61047

  UNITED STATES OF AMERICA,

                 Plaintiff,

          v.

  US STEM CELL CLINIC, LLC, a Florida
  limited liability company,
  US STEM CELL, INC., a Florida profit
  corporation, and
  KRISTIN C. COMELLA and
  THEODORE GRADEL, individuals,

                 Defendants.

                  DEFENDANTS’ UNOPPOSED REQUEST FOR HEARING
        Pursuant to Local Rule 7.1(b)(2), Defendants US Stem Cell Clinic, LLC, US Stem Cell,

 Inc., and individual Dr. Kristin C. Comella request the opportunity to present oral argument on

 each party’s Motion for Summary Judgment (Dkt. No. 41 and 42). Upon submission of the parties’

 motions for summary judgment, oppositions thereto, and replies in further support, Defendants

 appreciate that the parties and the Court are likely to benefit from an in-person hearing regarding

 the complex legal and scientific issues presented by the parties in the motions. Defendants believe

 that an allotment of one hour will be sufficient time for this hearing. Plaintiff has represented that

 it believes the motions can be decided on the written record, but does not oppose the relief

 requested.

  DATED: April 10, 2019                                  Respectfully Submitted,

                                                /s/ Isaac J. Mitrani
                                                Isaac J. Mitrani
                                                Florida Bar No. 348538
Case 0:18-cv-61047-UU Document 61 Entered on FLSD Docket 04/10/2019 Page 2 of 3



                                               Loren H. Cohen
                                               Florida Bar No. 303879
                                               MITRANI, RYNOR,
                                               ADAMSKY & TOLAND, P.A.
                                               301 Arthur Godfrey Road, Penthouse
                                               Miami Beach, FL 33140
                                               Tel.: 305-358-0050
                                               Fax: 305-358-0050
                                               imitrani@mitrani.com
                                               lcohen@mitrani.com
                                               dbitran@mitrani.com
                                               ctenn@mitrani.com
                                               miamidocketing@mitrani.com

                                               Todd A. Harrison (admitted pro hac vice)
                                               Todd H. Halpern (admitted pro hac vice)
                                               Stephen R. Freeland (admitted pro hac vice)
                                               Mary M. Gardner (admitted pro hac vice)
                                               Venable LLP
                                               600 Massachusetts Avenue NW
                                               Washington, DC 20001

                                               Attorneys for Defendants US Stem Cell Clinic, LLC,
                                               US Stem Cell, Inc., and Kristin C. Comella

           LOCAL RULE 7/1 CERTIFICATE OF GOOD FAITH CONFERENCE

        The undersigned attorney, counsel for Defendants, hereby certifies that she has conferred

 with Mr. Roger Gural, Esq., counsel for Plaintiff, and is authorized to represent that Plaintiff

 believes the motions can be decided on the written record, but does not oppose the relief requested.

                                                      /s/ Mary M. Gardner
Case 0:18-cv-61047-UU Document 61 Entered on FLSD Docket 04/10/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 10, 2019, a true and correct copy of the foregoing
 Defendants’ Unopposed Request for Hearing was filed with the Clerk of the Court via CM/ECF
 and the CM/ECF system will send a notice of electronic filing to all counsel and parties of record
 listed on the Service List Below.


                                                     /s/ Isaac J. Mitrani
                                                     Isaac J. Mitrani
                                                     Florida Bar No. 348538
                                                     MITRANI, RYNOR,
                                                     ADAMSKY & TOLAND, P.A.
                                                     301 Arthur Godfrey Road, Penthouse
                                                     Miami Beach, FL 33140
                                                     Tel.: 305-/358-0050
                                                     Fax: 305/358-0050
                                                     imitrani@mitrani.com
                                                     dbitran@mitrani.com
                                                     ctenn@mitrani.com
                                                     miamidocketing@mitrani.com

                                                     Attorneys for Defendants US Stem Cell
                                                     Clinic, LLC, US Stem Cell, Inc., Kristin C.
                                                     Comella and Theodore Gradel
